
	

113 HR 503 PCS: National Desert Storm and Desert Shield War Memorial Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 403113th CONGRESS
		2d Session
		H. R. 503
		IN THE SENATE OF THE UNITED STATES
		June 2, 2014Received; read twice and place on the calendarAN ACT
		To authorize the National Desert Storm Memorial Association to establish the National Desert Storm
			 and Desert Shield Memorial as a commemorative work in the District of
			 Columbia, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the National Desert Storm and Desert Shield War Memorial Act.
		2.DefinitionsFor the purposes of this Act:
			(1)AssociationThe term Association means the National Desert Storm Memorial Association, a corporation organized under the laws of
			 the State of Arkansas and described in section 501(c)(3) and exempt from
			 taxation under section 501(a) of the Internal Revenue Code of 1986.
			(2)MemorialThe term memorial means the National Desert Storm and Desert Shield Memorial authorized to be established under
			 section 3.
			3.Memorial to commemorate
			(a)Authorization To establish commemorative workThe Association may establish the National Desert Storm and Desert Shield Memorial as a
			 commemorative work, on Federal land in the District of Columbia to
			 commemorate and honor those who, as a member of the Armed Forces, served
			 on active duty in support of Operation Desert Storm or Operation Desert
			 Shield.
			(b)Compliance with standards for Commemorative Works ActThe establishment of the commemorative work shall be in accordance with chapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act).
			(c)Use of federal funds prohibitedFederal funds may not be used to pay any expense of the establishment of the memorial. The
			 Association shall be solely responsible for acceptance of contributions
			 for, and payment of the expenses of, the establishment of the memorial.
			(d)Deposit of excess funds
				(1)If upon payment of all expenses for the establishment of the memorial (including the maintenance
			 and preservation amount required by section 8906(b)(1) of title 40, United States Code), there remains a balance of funds received for the establishment
			 of the commemorative work, the Association shall transmit the amount of
			 the balance to the Secretary of the Interior for deposit in the account
			 provided for in section 8906(b)(3) of title 40, United States Code.
				(2)If upon expiration of the authority for the commemorative work under section 8903(e) of title 40, United States Code, there remains a balance of funds received for the establishment
			 of the commemorative work, the Association shall transmit the balance to a
			 separate account with the National Park Foundation for memorials, to be
			 available to the Secretary of the Interior or the Administrator (as
			 appropriate) following the process provided in section 8906(b)(4) of title 40, United States Code, for accounts established under section 8906(b)(2) or (3) of title
			 40, United States Code.
				
	Passed the House of Representatives May 28, 2014.Karen L. Haas,Clerk.
	June 2, 2014Received; read twice and place on the calendar
